                 Case 1:19-cr-00869-ER Document 55 Filed 12/23/20 Page 1 of 1




(212) 373-3250

(212) 492-0250

lreisner@paulweiss.com




           December 23, 2020

           Via ECF
           Honorable Edgardo Ramos
           United States District Judge
           United States Courthouse
           40 Foley Square
           New York, NY 10007

                          Re:     United States v. Neil Cole,
                                  19 Cr. 869 (ER)

           Dear Judge Ramos:

                         On behalf of defendant Neil Cole, we respectfully request that the Court
           schedule a telephonic status conference for next week to discuss the viability of the
           February 9, 2021 control trial date. Based on the continuing public health challenges,
           various upcoming deadlines for both sides and planning requirements, we believe that a
           conference would be useful and constructive.

                          We informed the government earlier today that we would be sending a letter
           to the Court seeking a telephonic conference for this purpose and we were told that the
           government had no objection to our sending of the letter. The parties are directed to appear for a
                                                                       telephonic status conference on Tuesday,
                          Thank you for your consideration.            January 5, 2021 at 2:00 p.m. The parties are
                                                                       directed to dial (877) 411-9748 at that time and
                                                   Respectfully yours, enter access code 3029857, followed by the
                                                                       pound (#) sign. So ordered.
                                                   /s/ Lorin L. Reisner
                                                   Lorin L. Reisner

                                                                                    12/23/2020
